DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4/21/2010 has been entered.

Response to Amendment
Applicants’ response filed 4/28/2022 amended claim 1.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Tanaka from the office action mailed 2/8/2022; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Tanaka in view of Fujimaki from the office action mailed 2/8/2022; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., US Patent Application Publication No. 2011/0160105 (hereinafter referred to as Tanaka) in view of Fujimaki et al., US Patent Application Publication No. 2015/0045272 (hereinafter referred to as Fujimaki).  
	Regarding claims 1 and 3-9, Tanaka discloses a lubricating grease composition comprising up to 81.5 wt% of a mineral base oil (as recited in component (i) of claim 1 and reads on claims 6-7) to which is added 8 wt% of organic bentonite (as recited in component (II) of claim 1 and reads on claim 8), 10.5 wt% of calcium phosphate (as recited in claims 1 and 3) (see Examples), solid lubricants, such as, graphite (as recited in component (iii) of claim 1) (Para. [0038]), melamine cyanurate (as recited in claim 4) (Para. [0038]) and polymers (as recited in claim 5) (Para. [0034]).      
	The difference between Tanaka and claim 1 is that Tanaka does not explicitly disclose the total concentration of solid lubricants as recite din claim 1, nor the bentonite being modified as recited in claim 9. 
	Fujimaki discloses a grease composition comprising a base oil, thickener and additives including 0.03 to 20 wt% of solid lubricants (as recited in claim 1) (Para. [0073]-[0078]) wherein the thickener may be organified bentonite is montmorillonite which has been treated with a quaternary ammonium salt (as recited in claim 9) (Para. [0017]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the concentration of solid lubricants taught by Fujimaki and the organomodified bentonite of Fujimaki in the composition of Tanaka as it is a simple substitution of one known element for another in order to obtain predictable results which include enhanced viscometric and thickening properties.  

	 Regarding claims 11-12, Tanaka/Fujimaki do not explicitly disclose the use of the lubricant composition in a high pressure pipe threaded joint.  It is the position of the examiner that that as Tanaka/Fujimaki explicitly disclose all the limitations of claim 1 and therefore the composition therein would inherently function in a high pressure pipe thread joint as recited in claims 11-12.      

Response to Arguments
7.	Applicants’ arguments filed 4/28/2022 regarding claims 1, 3-9 and 11-12 have been fully considered in light of the Tanaka in view of Fujimaki rejection discussed above and the arguments are not persuasive.  
	Applicants argue that the combination of references do not disclose all the components of the instant claims.  This argument is not persuasive.  It is evident from the discussion above that the combination of references, Tanaka in particular, explicitly discloses all the compounds recited in instant claim 1 with specificity as each of the solid lubricants is explicitly disclosed.    
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require a very specific thickener and solid lubricant compounds present in narrow concentrations individually which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771